                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

JOEDON BROWN                         CASE NO.
                                     5:19−cv−01645−DSF−KK
            Plaintiff(s),
     v.                               Order to Show Cause re
COUNTY OF RIVERSIDE, et al.           Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, County of Riverside, Clayton Palmer and James Hartman
  failed to plead or otherwise defend within the relevant time. The Court orders
  plaintiff to show cause in writing on or before December 10, 2019 why the
  claims against the non-appearing defendant(s) should not be dismissed for
  lack of prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
